DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 06/27/2022.  Claim(s) 1-15 are presently pending.  Claim(s) 1 and 15 is/are amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 07/27/2022.
The application has been amended as follows:
Claim 1.  (Currently Amended)  A vertical wind turbine with a plurality of vertical blades, wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades, wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis, wherein each blade of the plurality of vertical blades is supported exclusively by at least one pitch motor for motor-driven pivoting of each blade of the plurality of vertical blades around its respective blade rotation axis by the at least one pitch motor, wherein each pitch motor comprises a motor shaft arranged concentrically around a respective blade rotation axis and a stator ring that is rigidly connected to a motor housing at which a rotor arm is fastened to connect the blades to a rotor hub, and wherein each of the blades is driven directly by the at least one pitch motor.

Claim 15.  (Currently Amended)  A method for operating a vertical wind turbine that comprises vertical blades and pitch motors, each pitch motor having a motor shaft arranged concentrically around a respective blade rotation axis of a respective vertical blade and a stator ring that is rigidly connected to a motor housing at which a rotor arm is fastened to connect the blades to a rotor hub, each vertical blade being supported exclusively by a respective pitch motor to rotate around the vertical rotation axis thereof, wherein each of the vertical blades is driven directly by the pitch motor to which the vertical blade is fastened, and wherein angular positions of vertical blades of the vertical wind turbine, which are supported such that they are rotatable around a vertical rotor rotation axis, and are motor-driven pivotable around a respective blade rotation axis independently of one another, are being predetermined, and wherein the angular position of a blade of the vertical blades is predetermined by means of the pitch motor to which the blade is mounted.

These amendments place the application in condition for allowance by overcoming the prior art of record, as described below in the Reasons for Allowance.

Response to Arguments
Regarding the rejection of claims 1, 4-5, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Lundhild (U.S. Pat. Pub. No. 2014/0219802) in view of Hirai (U.S. Patent No. 6,379,115) and Matsumoto (WO 2014/058051), of claims 1, 6, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Hirai, of claim 2 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Mraz, "Torque motors do the trick", Machine Design, of claims 3-4, 7, and 10 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Shiono (JP 2002305852), of claim 9 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Fossat (EP 0970873), of claim 11 under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Shiono in further view of Maruyama (JP 200843149), of claim 12 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Pujol (U.S. Pat. No. 8,680,705), of claim 13 under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Pujol in further view of Giger (U.S. Pat. No. 8,298,113), and of claim 14 under 35 U.S.C. 103 as being unpatentable over Bojanovich (U.S. Pat. Pub. No. 2018/0066633) in view of Hirai, the applicant(s) argues that these references, separately or combined, do not teach that each blade is held fastened exclusively by a pitch motor, as required by the amended claims 1 and 15.  
The Office respectfully considers this argument not persuasive, however all of these rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims as authorized by the Applicant via the Examiner’s amendment described above.  Specifically, in regards to Lundhild as modified by Hirai and Matsumoto, the worm gearbox of Lundhild is replaced by a direct drive servo motor of the type taught by Hirai, with the shaft of the blade fastened to the rotor of the motor (see Non-Final Rejection of 05/10/2022, para. 14-18).  While each blade is additionally supported at one end by an arm ([0019] or [0020]), this support is provided in such a way as to permit relative rotation between the blade and the arm about the blade pivot axis (see Fig. 1 and [0014]; here it is clear that the connection between the blade and the arm allows rotation of the blade about its pivot axis relative to the arm).  The standard definition of the term “fastened” within the art may be described as being made firmly fixed and secure (that is, inhibited from any relative motion) (see Meriam Webster English Dictionary, “fasten”).  Since the connection between the arm and the blade allows relative motion between the arm and the blade, the blade is therefore not considered to be fastened to the arm, despite being supported by it, and the blade is therefore solely fastened to the pitch motor.  Regarding Hirai, a similar argument may be made.  Each blade of Hirai is supported at each end by an arm (3a, 3b), as is clear from Fig. 1 and Col. 4, ln 1-12, however at each of these connections, the shaft of the blade is connected in such a way as to permit relative rotation between the blade and the arm about the blade pivot axis (Fig. 1 and Col. 4, ln 1-12).  Therefore, since the connection between the arms and the blade allows relative motion between the arms and the blade, the blade is therefore not considered to be fastened to the arms, despite being supported by it, and the blade is therefore solely fastened to the pitch motor.  In the above Examiner’s Amendment, the limitation is changed to further require that the blade is only supported by its respective pitch motor, thereby prohibiting the configurations of Lundhild and Hirai, which comprising arms that support the blade in addition to the pitch motor.  For these reasons, the above described rejections are withdrawn in light of the amendments to the claims as authorized by the Applicant via the Examiner’s amendment described above.

Allowable Subject Matter
Claim(s) 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “each blade of the plurality of blades is supported exclusively by at least one pitch motor” as included in the Examiner’s amendment described above, in conjunction with the remaining language of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Lundhild, as modified by Hirai and Matsumoto, and Hirai itself each teach vertical axis wind turbines comprising motor-driven pivotable blades according to the configuration disclosed in the remainder of the claim, neither of these references teach the above cited limitation, as is discussed above in re Applicant’s Arguments.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (vertical axis wind turbines) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 15, the limitation “each vertical blade being supported exclusively by a respective pitch motor” as included in the Examiner’s amendment described above, in conjunction with the remaining language of claim 15, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Lundhild, as modified by Hirai and Matsumoto, and Hirai itself each teach vertical axis wind turbines comprising motor-driven pivotable blades according to the configuration disclosed in the remainder of the claim, neither of these references teach the above cited limitation, as is discussed above in re Applicant’s Arguments.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (vertical axis wind turbines) discloses all of the limitations of claim 15, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 15 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 15 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745